Case 1:21-mj-00392-ZMF Document5 Filed 04/28/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

 

 

. } Case: 1:21-mj-00392
Sean David Watson ) Assigned To : Faruqui, Zia M.

) Assign, Date : 4/22/2021

) Description: COMPLAINT Wi ARREST WARRANT
)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Sean David Watson 5
who is accused of an offense or violation based on the following document filed with the court:

1 Indictment O Superseding Indictment O Information © Superseding Information IM Complaint
O Probation Violation Petition ( Supervised Release Violation Petition O Violation Notice ( Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority;
40 U.S.C. § 5104(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds.

Digitally signed by Zia M.

 

Faruqui
Zia M. Fa ruq u | Date: 2021.04.23 10:44:49
Date: 04/23/2021 sr00
Issuing officer’s signature
City and state: Washington, D.C. Zia M. Faruqui, U.S. Magistrate Judge

 

 

Printed name and title

 

Return

This warrant was received on (date) wa 3] 20 2) , and the person was arrested on (date) 1/48 /@02 |

at (city and state) Aleine, TX

 

/
ff

Date: WIE qQo8 | fu

oe i Arresting officer’s signature

 

 

hia Mi bral, Special Agent,

Printed name and title

 

 
